                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                     4:18CR3070
       vs.
                                                        MOTION TO EXTEND TIME FOR
                                                        FILING BRIEF IN RESPONSE TO
JOSEPH L. MELTON,
                                                          DEFENDANT’S OBJECTION
                      Defendant.


       COMES NOW the United States of America, by and through the undersigned Assistant

United States Attorney, and respectfully requests that the time for filing the government’s

responsive brief to Defendant’s objection to findings and recommendation (filings 66, 67) in the

above-captioned matter be extended from February 15 to February 19, 2019. In support of this

request, the undersigned submits that due to a co-worker’s illness, he will be presenting an oral

argument before the Eighth Circuit Court of Appeals in Saint Paul, Minnesota on February 15.

For this reason, additional time is requested to research and respond to Defendant’s objection

and brief.

       WHEREFORE, the United States respectfully requests that the time for filing the brief in

response to Defendant=s objection to findings be extended to February 19, 2019.

                                                     Respectfully submitted,
                                                     UNITED STATES OF AMERICA, Plaintiff
                                                     JOSEPH P. KELLY
                                                     United States Attorney
                                                     District of Nebraska

                                             By:     s/ Matthew R. Molsen
                                                     MATTHEW R. MOLSEN, #22693
                                                     Assistant U.S. Attorney
                                                     100 Centennial Mall North, #487
                                                     Lincoln, NE 68508
                                                     402-437-5241
                                                     matthew.molsen@usdoj.gov
